 THIOKOL-CHEMICAL CORPORATION21Thiokol Chemical Corporation(Longhorn Division)andLocalUnion No.324 of the International Brotherhood of ElectricalWorkers,PetitionerThiokol Chemical Corporation(Longhorn Division)andInter-national Chemical Workers Union,AFL, PetitionerThiokol Chemical Corporation(Longhorn Division)andPlumb-ers and Steamfitters,Local No. 301,AFL, Petitioner.Cases Nos.16-RC-1632, 16-RC-1633, 16-RC-1661, 16-RC-1665, and 16-RC-1.666.September 2,1955ORDER PERMITTING WITHDRAWAL OF PETITIONWITH PREJUDICEOn August 10, 1955, the Board issued a Decision and Direction ofElections 1 in .the above-entitled proceeding.Thereafter, by telegramdated August 31, 1955, the Board was administratively advised thatInternational Chemical Workers Union, AFL, Petitioner in Case No.16-RC-1661, has requested permission to withdraw its petition forcertification of representatives previously filed herein, that Inter-nationalAssociation of Machinists, AFL, Intervenor in Case No.16-RC-1661, has no objection to granting the request to withdrawpetition if the Board will consider the IAM's intervening showing ,astantamount to filing a petition, and that the Employer, Local UnionNo. 324 of the International Brotherhood of Electrical Workers andPlumbers and Steamfitters, Local No. 301, AFL, have no objection .togranting the request to withdraw petition.The Board having dulyconsidered the matter and having determined that the IAM has morethan a 30 percent showing of interest among the employees of votinggroup 4 and desires to proceed to an election in that group,IT Is HEREBY ORDERED that the request of the Petitioner in Case No.16-RC-1661 to withdraw its petition for certification of represent-atives be, and it hereby is, granted with prejudice to its filing a newpetition for a period of 6 months from the date of this Order, unlessgood cause is shown why the Board should entertain a new petitionfiled prior to the expiration of such period, but without prejudice tothe right of the International Association of Machinists to appear onthe ballot with respect to the Employees described in voting group 4.By direction of the Board :GEORGE A. LEFT,Acting Associate Executive Secretary.3113 NLRB 547.114 NLRB No. 8.